 


109 HRES 238 IH: Commending the University of Minnesota women’s ice hockey team for winning the 2004–2005 National Collegiate Athletic Association Division I Women’s Ice Hockey Championship, and for other purposes.
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 238 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Sabo (for himself, Mr. Ramstad, Mr. Oberstar, Mr. Peterson of Minnesota, Mr. Kennedy of Minnesota, Ms. McCollum of Minnesota, Mr. Kline, and Mr. Gutknecht) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Commending the University of Minnesota women’s ice hockey team for winning the 2004–2005 National Collegiate Athletic Association Division I Women’s Ice Hockey Championship, and for other purposes. 
 
Whereas on Sunday, March 27, 2005, the University of Minnesota Golden Gophers defeated Harvard University in the National Collegiate Athletic Association (NCAA) Division I National Collegiate Women’s Ice Hockey Championship game by a score of 4 to 3, having defeated Dartmouth College by a score of 7 to 2 in the semifinals; 
Whereas the University of Minnesota Golden Gophers women’s ice hockey team has won 2 consecutive national championships; 
Whereas during the 2004-2005 season, the Gophers won an outstanding 36 out of 40 games, while losing only 2 and tying 2; 
Whereas juniors Krissy Wendell and Natalie Darwitz and sophomore Lyndsay Wall were selected for the 2004-2005 NCAA all-tournament team, and Natalie Darwitz was named the tournament’s Most Valuable Player; 
Whereas juniors Krissy Wendell and Natalie Darwitz and sophomore Lyndsay Wall were named to the CCM All-American First Team, and senior Jody Horak was named to the CCM All-American Second Team; 
Whereas seniors Jody Horak, Brenda Reinen, Kelly Stephens, Noelle Sutton, and Stacy Troumbly made tremendous contributions to the University of Minnesota Golden Gophers women’s ice hockey program; 
Whereas junior Krissy Wendell was honored with the Patty Kazmaier Memorial Award, which is presented annually to the player who displays outstanding individual and team skills, sportsmanship, performance in the clutch, and a love of hockey; and 
Whereas all of the team’s players showed tremendous dedication throughout the season toward their goal of winning a second consecutive national championship: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the University of Minnesota women’s ice hockey team for winning the 2004-2005 National Collegiate Athletic Association Division I Women’s Ice Hockey Championship; 
(2)recognizes the achievements of all the team’s players, coaches, and support staff and invites them to the United States Capitol Building to be honored; and 
(3)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the President of the University of Minnesota. 
 
